Exhibit 10.3

[NON-NEO FORM]

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT, dated as of the [            ] day of
[            ] (the “Grant Date”), by and between REPUBLIC SERVICES, INC., a
Delaware corporation (the “Company”) and [                    ] (the
“Recipient”), is made pursuant and subject to the provisions of the Company’s
Amended and Restated 2007 Stock Incentive Plan, as it may be amended from time
to time, (the “Plan”).

1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Plan, a copy of which is being
provided via email and is incorporated herein by reference. All references to
the Company herein also shall be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.

2. Grant of Restricted Stock. Subject to the terms and conditions of the Plan
and to the terms and conditions set forth in this Agreement, the Company hereby
grants to the Recipient [            ] shares of Restricted Stock. Restricted
Stock hereunder includes any shares or other securities the Recipient may
receive or be entitled to receive as a result of the ownership of the original
Restricted Stock, whether they are issued as a result of a share split, share
dividend, recapitalization or other subdivision or combination of shares
effected without receipt of consideration by the Company or the result of the
merger or consolidation of the Company or sale of assets of the Company.

3. Vesting.

(a) Vesting Schedule. Except as otherwise provided in Section 3(b) hereof, the
shares of Restricted Stock shall vest and become nonforfeitable on the dates
(each a “Vesting Date”) and in the percentages set forth in accordance with the
following schedule, provided that the Recipient’s continuous service with the
Company continues until the applicable Vesting Date:

 

Vesting Date

  

Vesting Percentage

(Percentage of Total Award Vested as of Applicable Date)

[                     ]

     25%

[                     ]

     50%

[                     ]

     75%

[                     ]

   100%

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the applicable Vesting Date.



--------------------------------------------------------------------------------

(b) Acceleration of Vesting on Account of Death, Disability, Retirement,
Termination of Employment, or for Other Reasons.

(i) Death or Disability. The shares of Restricted Stock not yet vested and that
have not previously been forfeited shall become 100% vested and transferable in
the event that the Recipient’s continuous service with the Company terminates by
reason of the Recipient’s death or Disability.

(ii) Retirement. The shares of Restricted Stock not yet vested and that have not
previously been forfeited shall become 100% vested and transferable in the event
that (1) the Recipient’s continuous service with the Company terminates by
reason of the Recipient’s retirement, (2) the Recipient provides written notice
to the Company that is received by the Company at least thirty (30) days in
advance of the Recipient’s anticipated retirement date, (3) the Company does not
provide the Recipient with written notice on or before the anticipated
retirement date that the Company intends or has grounds to terminate the
Recipient’s continuous service for Cause and, (4) at the time of such
retirement, the Recipient:

(A) is at least sixty (60) years old and has completed five (5) years of
continuous service with the Company; or

(B) is at least fifty-six (56) years old and has completed ten (10) years of
continuous service with the Company; or

(C) is at least fifty-five (55) years old and has completed twenty (20) years of
continuous service with the Company.

For purposes of determining years of continuous service, service shall include
service in any capacity as an employee or a director with any entity whose
financial statements are required to be consolidated with the financial
statements of Republic, including service with any such entity prior to the date
on which the entity’s financial statements were required to be so consolidated.

(iii) Employment Agreement. The shares of Restricted Stock not yet vested and
that have not previously been forfeited shall become partially or fully vested
and transferrable at such times and in such amounts as may be required pursuant
to any employment or consulting agreement between the Recipient and the Company
or under the Company’s Executive Separation Policy, as amended from time to time
and as applicable.

(c) Restrictions. The shares of Restricted Stock and any stock distributions
with respect to such Restricted Stock shall be subject to the following
restrictions during the period prior to the date on which they become vested
pursuant to this Section or the Plan (the “Restricted Period”):

(i) The Restricted Stock shall be subject to forfeiture as provided herein;

 

- 2 -



--------------------------------------------------------------------------------

(ii) Except as otherwise provided in Section 3(c)(iii), no shares of Restricted
Stock awarded hereunder shall be transferable or assignable by the Recipient,
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order within the meaning of Section 414(p)(1)(B) of the Code;

(iii) The Recipient may transfer the shares of Restricted Stock awarded
hereunder (or a portion thereof) for no value to (1) a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships, (2) any
person sharing the Recipient’s household (other than a tenant or employee),
(3) a trust in which the persons described in (1) and/or (2) have more than 50%
of the beneficial interest, (4) a foundation in which the Recipient and/or the
persons described in (1) and/or (2) control the management of assets, or (5) any
other entity in which the Recipient and/or the persons described in (1) and/or
(2) own more than 50% of the voting interests;

(iv) No transfer permitted under Section 3(c)(ii) or 3(c)(iii) of any shares of
Restricted Stock shall be effective to bind the Company unless the Committee
shall have been furnished with (1) the Notice of Restricted Stock Transfer
attached hereto as Exhibit A executed and dated by the Recipient (or the
executor or personal representative of the deceased Recipient’s estate) and with
a copy of the will, assignment or transfer document and/or such evidence as the
Committee may deem necessary to establish the validity of the transfer, and
(2) the Statement of Acknowledgement attached hereto as Exhibit B executed and
dated by the transferee which states that the transferee will comply with all
the terms and conditions of the Plan and the Agreement relating to the shares of
Restricted Stock that are or would have been applicable to the Recipient;

(v) Promptly following the Grant Date, the Company shall issue a certificate or
other indicia of ownership representing the shares of Restricted Stock awarded
hereunder. Any certificate or other indicia of ownership representing the shares
of Restricted Stock awarded hereunder shall be held in escrow by the Company and
shall, in the Company’s sole discretion, bear an appropriate restrictive legend
and be subject to appropriate “stop transfer” orders. To facilitate the escrow
of the shares of Restricted Stock awarded hereunder with the Company, the
Recipient shall deliver herewith the Stock Power attached hereto as Exhibit C
executed in blank by the Recipient and dated as of the date hereof; and

(vi) Any additional stock or other securities or property that may be issued or
distributed with respect to the Restricted Stock awarded hereunder as a result
of any stock dividend, stock split, business combination or other event shall be
subject to the restrictions and other terms and conditions set forth in this
Agreement.

(d) Forfeiture of Restricted Stock. If the Recipient’s continuous service with
the Company is terminated for any reason, any shares of Restricted Stock that
have not previously vested and that do not vest as a result of such termination,
shall be forfeited immediately upon termination of the Recipient’s continuous
service with the Company.

 

- 3 -



--------------------------------------------------------------------------------

(e) Receipt of Common Stock. At or after the end of the applicable Restricted
Period, the Recipient shall receive certificates or other indicia of ownership
for Common Stock equal to the number of shares of Restricted Stock that became
vested at the end of that Restricted Period, free and clear of the restrictions
set forth in this Agreement, except for any restrictions necessary to comply
with federal and state securities laws. Any certificates or other indicia of
ownership representing such shares shall be released to the Recipient as
promptly as practical following the Recipient’s becoming entitled to receive
such shares.

(f) Shareholder Rights. The Recipient shall, subject to the restrictions set
forth herein, have all rights of a shareholder with respect to any shares of
Restricted Stock, including the right to vote such shares and the right to
receive cash dividends and, except as otherwise provided in Section 3(c) hereof,
other distributions thereon.

(g) Section 83(b) Election and Tax Withholding.

(i) The Recipient may elect, within thirty (30) days of the Grant Date, to
include in gross income for federal income tax purposes an amount equal to the
fair market value as of the Grant Date of the Restricted Stock pursuant to
Section 83(b) of the Code.

(ii) The Recipient shall pay to the Company, or make arrangements satisfactory
to the Committee for payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock (including
without limitation the vesting thereof) and any dividends or other distributions
made by the Company to the Recipient with respect to the Restricted Stock as and
when the Company determines those amounts to be due, and the Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to Recipient any federal, state, or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock or any
dividends or other distributions made by the Company to the Recipient with
respect to any Restricted Stock.

(iii) The Recipient may elect, by notice to the Committee, to satisfy his or her
minimum withholding tax obligation with respect to the granting or vesting of
the Restricted Stock by the Company’s withholding a portion of the shares of
Common Stock otherwise deliverable to the Recipient, such shares being valued at
their fair market value as of the date on which the taxable event that gives
rise to the withholding requirement occurs, or by the Recipient’s delivery to
the Company of a portion of the shares previously delivered by the Company, such
shares being valued at their fair market value as of the date of delivery of
such shares by the Recipient to the Company.

4. Forfeiture by Reason of Detrimental Activity. The shares of Restricted Stock
shall be subject to Section 17(n) of the Plan. Notwithstanding any other
provision of this Agreement to the contrary, if the Recipient engages in any
Detrimental Activity at any time prior to or during the one year period after
the latest date on which any portion of the shares of Restricted Stock become
vested but prior to a Change in Control, the Company shall, upon the
recommendation of the Committee in its sole and absolute discretion, be entitled
to (a) immediately terminate and cancel any portion of the shares of Restricted
Stock that have not

 

- 4 -



--------------------------------------------------------------------------------

previously vested, and (b) require that within two (2) years after the latest
date on which any portion of the Restricted Stock vests but prior to a Change in
Control, the Recipient (i) return to the Company any shares of Common Stock
acquired pursuant to this Agreement, or if such shares of Common Stock are not
still owned by the Recipient, that the Recipient pay to the Company an amount
equal to the fair market value of such shares of Common Stock on the date they
were issued, or if later, the date on which they became vested, and (ii) return
to the Company any cash or other property (other than Common Stock) received by
the Recipient from the Company pursuant to this Agreement. Awards shall also be
subject to cancellation and/or clawback by the Committee if and to the extent
required under applicable law.

5. Right to Set Off. By accepting this Agreement, the Recipient consents to a
deduction from any amounts the Company owes the Recipient from time to time
(including amounts owed to the Recipient as wages or other compensation, for any
benefits, or vacation pay, as well as any other amounts owed to the Recipient by
the Company), up to the dollar amount the Recipient owes the Company under
Section 4 hereof. Whether or not the Company elects to make any set off in whole
or in part, if the Company does not recover by means of set off the full amount
the Recipient owes the Company calculated as set forth in Section 4 hereof, the
Recipient agrees to pay immediately the unpaid balance to the Company.

6. Board of Director Discretion. The Recipient may be released from his or her
obligations under Sections 4 and 5 hereof only if the Board of Directors of the
Company, or a duly authorized committee thereof, determines, in its sole and
absolute discretion, that such action is not adverse to the interests of the
Company.

7. No Right to Continued Employment or Service. This Agreement does not confer
upon the Recipient any right with respect to continuance of employment or
service by the Company, nor shall it interfere in any way with the right of the
Company to terminate the Recipient’s employment or service at any time.

8. Change of Control or Capital Structure.

(a) Subject to any required action by the shareholders of the Company, the
number of shares of Restricted Stock covered by this award shall be
proportionately adjusted and the terms of the restrictions on such shares shall
be adjusted as the Committee shall determine to be equitably required for any
increase or decrease in the number of issued and outstanding shares of Common
Stock of the Company resulting from any stock dividend (but only on the Common
Stock), stock split, subdivision, combination, reclassification,
recapitalization or general issuance to the holders of Common Stock of rights to
purchase Common Stock at substantially below Fair Market Value or any change in
the number of such shares outstanding effected without receipt of cash or
property or labor or services by the Company or for any spin-off, spin-out,
split-up, split-off or other distribution of assets to shareholders.

(b) The Restricted Stock shall not become immediately vested in the event that a
Change in Control occurs, except to the extent required in any employment
agreement or consulting agreement between the Company and the Recipient or under
the Company’s Executive Separation Policy, as amended from time to time and as
applicable. In the event of a change in the Common Stock as presently
constituted, which is limited to a change in all of its

 

- 5 -



--------------------------------------------------------------------------------

authorized shares without par value into the same number of shares with par
value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.

(c) The award of Restricted Stock pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or relative to this Agreement or the relationship of
the Recipient and the Company, shall be instituted only in the state or federal
courts located in Maricopa County in the State of Arizona, and each party waives
any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.

10. Severability. The invalidity or enforceability of any one or more provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. In the
event that a court of competent jurisdiction should determine that any time
period provided for in Section 4 is unenforceable, then such period shall be
reduced to the longest period of time which such court shall deem enforceable,
taking into consideration the purpose and intent of the Plan to serve the
interests of the Company and its shareholders.

11. Notices. All notices or other communications with respect to the Restricted
Stock shall be deemed given and delivered in person or by facsimile
transmission, telefaxed, or mailed by registered or certified mail (return
receipt requested, postage prepaid) to the Company’s Stock Option Administrator
at the following address (or such other address, as shall be specified by like
notice of a change of address) and shall be effective upon receipt:

Stock Option Administrator

Republic Services, Inc.

18500 North Allied Way

Phœnix, Arizona 85054

12. Waiver. The failure of any party at any time to require strict performance
of any condition, promise, agreement or understanding set forth herein shall not
be construed as a waiver or relinquishment of the right to require strict
performance of the same condition, promise, agreement or understanding at a
subsequent time.

13. Interpretation/Provisions of Plan Control. In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern. The Recipient hereby accepts as final,
conclusive and binding, any decisions by the Committee with respect to the
interpretation or administration of the Plan and this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

14. Recipient Bound by Plan. The Recipient hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms, conditions and provisions
thereof.

15. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company and the Recipient’s heirs, legatees, distributees and
personal representatives.

16. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The facsimile or email
transmission of a signed signature page, by any party to the other(s), shall
constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Recipient has affixed his or her signature hereto.

 

REPUBLIC SERVICES, INC.

 

By: Donald W. Slager Chief Executive Officer and President RECIPIENT

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Social Security Number Date: [                     ]

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF RESTRICTED STOCK TRANSFER

Republic Services, Inc., a Delaware corporation (the “Company”) and the
undersigned person (the “Recipient”) entered into a Restricted Stock Agreement
(the “Agreement”), effective                      and made pursuant and subject
to the provisions of the Company’s Amended and Restated 2007 Stock Incentive
Plan, as it may be amended from time to time (the “Plan”).

Pursuant to Section 17(g) of the Plan and Section 3(c) of the Agreement, the
Recipient (or the Recipient’s estate) transferred for no value shares of
Restricted Stock granted under the Agreement, as stated below, to the person or
entity described below (the “Transferee”).

Number of shares of Restricted Stock transferred:
                                                             

Date of transfer:                                                              

The Transferee is a permitted transferee under Section 17(g) of the Plan and
Section 3(c) of the Agreement for the following reason:

¨    Transfer by will or the laws of descent and distribution.

¨    Transfer pursuant to a domestic relations order.

¨    Transfer to one of the following family members listed in Section 3(c)(iii)
of the Agreement: a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships.

¨    Transfer to a member of the Recipient’s household (other than a tenant or
an employee).

¨    Transfer to a trust in which the Recipient, a member of the Recipient’s
family, or a member of the Recipient’s household has more than a 50% beneficial
interest.

¨    Transfer to a foundation in which the Recipient, a member of the
Recipient’s family, or a member of the Recipient’s household controls the
management of the foundation’s assets.

 

- 8 -



--------------------------------------------------------------------------------

¨    Transfer to an entity in which the Recipient, a member of the Recipient’s
family, or a member of the Recipient’s household owns more than 50% of the
voting interest.

If the Transferee is a natural person, the nature of the relationship between
the Recipient and the Transferee is as follows:

                                                                           
                                         
                                         
                                         
                                                    

If the Transferee is something other than a natural person, details regarding
the Recipient’s (or a family member’s or a household member’s) beneficial
interest, control or voting interest in the Transferee is as follows:

                                                                
                                         
                                         
                                         
                                                               

The Recipient acknowledges that at the time the Award vests, unless the
Recipient had previously filed a Section 83(b) election with the Internal
Revenue Service, the Recipient will be taxed at ordinary income rates on the
excess, if any, of the fair market value of the shares of Restricted Stock on
the date those shares vest over any amount paid by the Recipient for the
transferred Restricted Stock. In addition, if the Recipient is an employee of
the Company or any of its Affiliates, the Recipient will be subject to
withholding tax on the taxable amount and agrees to make arrangements with the
Company to pay such amounts as they come due.

This Notice is being furnished to the Company along with a copy of the will,
assignment or transfer document and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer. An agreement signed by the
Transferee acknowledging that all rights and obligations with respect to the
transferred shares of Restricted Stock shall be governed by the terms and
conditions set forth in the Agreement and Plan is also being furnished to the
Company.

The aforementioned documents are being delivered to the Company in satisfaction
of the Recipient’s obligations under Section 3(c)(iv) of the Agreement, to Stock
Option Administrator at the following address:

Stock Option Administrator

Republic Services, Inc.

18500 North Allied Way

Phœnix, Arizona 85054

 

- 9 -



--------------------------------------------------------------------------------

RECIPIENT

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Social Security Number

 

Date

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT B

STATEMENT OF ACKNOWLEDGEMENT

On [                    ], [                ] (the “Transferor”) entered into a
Restricted Stock Agreement (the “Agreement”) with Republic Services, Inc. (the
“Company”), pursuant and subject to the provisions of the Company’s Amended and
Restated 2007 Stock Incentive Plan, as it may be amended from time to time (the
“Plan”). Pursuant to Section 17(g) of the Plan and Section 3(c) of the
Agreement, on [                    ] the Transferor (or the Transferor’s estate)
transferred for no value [            ] shares of Restricted Stock granted under
the Agreement to [                                        ] (the “Transferee”).

The Transferee hereby acknowledges and agrees that the Transferee is a permitted
transferee under to Section 17(g) of the Plan and Section 3(c) of the Agreement.
The Transferee further acknowledges and agrees that the Transferee’s rights and
obligations with respect to the transferred shares of Restricted Stock shall be
governed by the terms and conditions set forth in the Agreement and the Plan, as
they are or would have been applicable to the Transferor, and that the
Transferee will comply with such terms and conditions, including, without
limitation, those provisions relating to the dates on which the shares of
Restricted Stock may vest, and those relating to the forfeiture and repayment of
benefits in the event that the Transferor engages in any Detrimental Activity,
as defined in the Plan.

 

TRANSFEREE

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Tax Identifying Number

Date:     [                 ]

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT C

STOCK POWER

FOR VALUE RECEIVED, pursuant to a certain Restricted Stock Agreement between
Republic Services, Inc. and the undersigned dated [                    ], I
hereby sell, assign and transfer unto Republic Services, Inc. all shares of the
restricted Common Stock of Republic Services, Inc. awarded to me on this date
and in the future under said Agreement and do hereby irrevocably constitute and
appoint the Secretary of Republic Services, Inc. as my attorney-in-fact to
transfer the said shares of stock on the books of Republic Services, Inc. with
full power of substitution in the premises.

Dated:                     